DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 03/14/2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “detents” must be shown as described in claim 23 and 28 or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because of the following informalities:
The written disclosure “ a cross-beam connecting outer ends of the pair of arms to one another”. However, No reference numeral associated with a cross-bean is found in the drawing or in written description. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is le to be indefinite because it recites “bottles resting on the base and between the base”. However, it is not clear how the bottle can rest between the base. For the purpose of examination, it will be assumed that the “and between the base” is a typographical error and therefore this limitation will be omitted from examination. Further correction and clarification is required. 
b. Claim 4 is led to be indefinite because its unclear if the identical container is a positively recited structure or not. For the purpose of examination, the identical container will be assumed to be not a positively recited structure. Further correction and clarification is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 20-22, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US 4573577).
Regarding claim 1, Miller discloses, A nestable container (Co.1; line 5-7) comprising: a base (Col.2; line 55-60) ; a plurality of walls extending upward from the base, each of the plurality of walls including an upper portion and a lower portion (Fig.1-3), wherein the upper portion projects outwardly relative to the lower portion (Fig. 1-4); and at least one bail arm (c) pivotably mounted to the upper portion (Fig. 4-8), the at least one bail arm (c) pivotable between a deployed position (Col.4;  line 38-50Fig. 4; Second position) extending into an interior of the container and a retracted position (Col.4;  line 38-50; Fig. 6; Third position) adjacent an interior surface (54) of the upper portion.

Regarding claim 3 , Miller discloses, the lower portion (See annotated fig. below)  includes a plurality of spaced-apart vertical slats (See annotated fig. below) .

    PNG
    media_image1.png
    238
    604
    media_image1.png
    Greyscale


Regarding claim 4, Miller discloses, the vertical slats permit slats of an identical container to be received therebetween (the slats of the upper container is in between the slats of the front and back slats of the lower container) when the identical container is in a first orientation relative to the nestable container
Regarding claim 5 , Miller discloses, the at least one bail arm includes two bail arms receivable in a pair of opposite walls of the plurality of walls. (Fig. 7; c is in both left and right side).

Regarding claim 6 , Miller discloses, the at least one bail arm is pivotably and slidably (Fig. 4-6) connected to the walls.

Regarding claim 7, Miller discloses, the at least one bail arm (c) is lockable in the deployed position ( Fig. 6the recess in between element 62 and 84 creates a space that locks the bail arm in deployment position).

Regarding claim 20, Miller discloses, A nestable container (Co.1; line 5-7) comprising: a base (Col.2; line 55-60); a plurality of walls extending upward from the base, each of the plurality of walls including an upper portion and a lower portion (Fig.1-3), wherein the upper portion projects outwardly relative to the lower portion (Fig.1-4), wherein the lower portion permits a lower portion of an identical container to be received therebetween when the identical container is in a first orientation relative to the nestable container (Fig. 10); and at least one bail arm (c) pivotably mounted to the upper portion (Fig. 4-8), the at least one bail arm (c) pivotable between a deployed position (Col.4;  line 38-50Fig. 4; Second position) extending into an interior of the container and a retracted position (Col.4;  line 38-50; Fig. 6; Third position) adjacent an interior surface of the upper portion.

Regarding claim 21 , Miller discloses, the at least one bail arm includes two bail arms receivable in a pair of opposite walls of the plurality of walls. (Fig. 7; c is in both left and right side).

Regarding claim 22, Miller discloses each of the two bail arms is lockable in the deployed position ( Fig. 6the recess in between element 62 and 84 creates a space that locks the bail arm in deployment position).

Regarding claim 29 , Miller discloses, the lower portion (See annotated fig. of claim 3)  includes a plurality of spaced-apart vertical slats (See annotated fig. of claim 3) .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claim 1 in view of Box (US 3659743).
Regarding claim 2, Miller discloses at least one bail arm in the deployed position but does not explicitly disclose a plurality of bottles resting on the base and the at least one bail arm in the deployed position.
Box discloses nesting container with bail arm that are used to carry bottles (Col. 1, line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the container for bottles as taught by Box for the purpose of securely transporting bottles.
As  a result, the bottles will be placed in the base and at least one bail arm can be in deployed position. 
Claim 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claim 22 in view of Deaton (US 4643310).

Regarding claim 23,  Miller does not explicitly disclose detents that lock the two bail arms in the deployed position.
Deaton discloses the use of detent that resists movement from one position to another ( Col. 1, line 39-46). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller to incorporate detent as taught by Deaton for the purpose of locking bail arm at different positions based on need of the user.  

Claim 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller-Deaton as applied to claim 23 in view of Box (US 3659743).
Regarding claim 24, Miller discloses one bail arm in the deployed position but does not explicitly disclose a plurality of bottles resting on the base and the at least one bail arm in the deployed position.
Box is in the field of endeavor discloses nesting container with bail arm that are used to carry bottles (Col. 1, line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the container for bottles as taught by Box for the purpose of securely transporting bottles.
As  a result, the bottles will be placed in the base and the two bail arms can be in deployed position. 

Claim 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller-Deaton-Box as applied to claim 24 in view of Meers (US 20120279890).

Regarding claim 25, Miller does not explicitly disclose the plurality of walls include a pair of opposed handle openings.
Meers is in the field of endeavor and discloses a nestable container (10)  with bail arms (20) with plurality of walls include a pair of opposite handle openings (Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller-Deaton-Box to incorporate plurality of walls include a pair of opposite handle openings as taught by Meer for the purpose of allowing the user to lift the container comfortably. 

Regarding claim 26, Miller discloses the two bail arms (c) each include a pair of arms pivotably connected at lower ends to the plurality of walls and a cross-beam connecting outer ends of the pair of arms to one another.

Regarding claim 27, Miller-Deaton-Box-Meers discloses the handle openings (Meer; Fig. 1) are each between one of the pair of arms when the two bail arms are in the retracted position (Meer; Fig. 1).

Claim 28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claim 20 in view of Deaton (US 4643310).

Regarding claim 28,  Miller does not explicitly disclose detents that lock the at least one bail arm in the deployed position.
Deaton discloses the use of detent that resists movement from one position to another ( Col. 1, line 39-46). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller to incorporate detent as taught by Deaton for the purpose of locking bail arm at different positions based on need of the user.
  Claim 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller-Box as applied to claim 2 in view of Prodel (US 3986628).
Regarding claim 30, Miller-Box discloses bottles carried by containers with at least bail arm. 
However, Miller does not explicitly disclose the bottles each include a shoulder leading to a neck and a bottle cap secured to the neck.
Prodel discloses bottles including shoulder leading to a neck and a bottle cap secured to the neck.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller-Box to incorporate shoulder leading to a neck and a bottle cap secured to the neck as taught by Prodel for the purpose of securing the content within the bottle as carried by the container. 
The limitation “the at least one bail arm in the deployed position is above the shoulders but below the bottle caps” considered to be functional language. The prior art of Miller-Box-Prodel has all the structures required perform the claimed functional limitation. Hence, the prior art is inherently capable of performing the limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference. Surely, if one desired, they can place the bail such that the bail arm is above the shoulders but below the bottle caps when the at least one bail arm is in the deployed position.  See MPEP 2114(I)  See also, General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.

Regarding claim 31, Miller discloses at least one bail arm (c) includes a pair of arms pivotably connected at lower ends to the plurality of walls and a cross- beam connecting outer ends of the pair of arms to one another
The limitation “the cross-beam of the at least one bail arm is above the shoulders but below the bottle caps when the at least one bail arm is in the deployed position.” considered to be functional language. The prior art of Miller-Box-Prodel has all the structures required perform the claimed functional limitation. Hence, the prior art is inherently capable of performing the limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference. Surely, if one desired, they can place the bail such that the bail arm is above the shoulders but below the bottle caps when the at least one bail arm is in the deployed position.  See MPEP 2114(I)  See also, General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDUL ISLAM/               Examiner, Art Unit 3736                                                                                                                                                                                         


/RAFAEL A ORTIZ/               Primary Examiner, Art Unit 3736